Application for further stay of mandate of the United States Court of Appeals *1044for the Fourth Circuit, presented to The Chief Justice, and by him referred to the Court, granted pending the timely filing and disposition of a petition for writ of certiorari. If the petition for writ of certiorari is denied, this order is to terminate automatically. In the event the petition for writ of certiorari is granted, this order is to remain in effect pending the sending down of the judgment of this Court.